Case: 17-41234   Document: 00515450818     Page: 1   Date Filed: 06/12/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 June 12, 2020
                                 No. 17-41234
                                                                 Lyle W. Cayce
                                                                      Clerk
RONALD LEE CONVERSE, Individually and as next friend of Chad Ernest
Lee Silvis, Deceased,

             Plaintiff - Appellant

SARA MONROE, as next friend B. S., a minor,

             Intervenor - Appellant

v.

CITY OF KEMAH, TEXAS; OFFICER RUBEN KIMBALL; ANNA MARIE
WHELAN; DANIEL KIRBY; GREG RIKARD; MARCUS WAY; OFFICER
JAMES MELTON,

             Defendants - Appellees

************************************************************************
SARA MONROE, as Next Friend of B.S., a Minor,

             Plaintiff - Appellant
v.

CITY OF KEMAH POLICE DEPARTMENT; OFFICER JAMES MELTON;
OFFICER RUBEN KIMBALL; OFFICER MARCUS WAY; ANNA MARIE
WHELAN, DISPATCHER; OFFICER DANIEL KIRBY; CHIEF GREG
RIKARD,

             Defendants - Appellees
     Case: 17-41234       Document: 00515450818          Page: 2     Date Filed: 06/12/2020



                                       No. 17-41234



                    Appeal from the United States District Court
                         for the Southern District of Texas


Before STEWART, DENNIS, and WILLETT, Circuit Judges.
JAMES L. DENNIS, Circuit Judge:
       Family members of Chad Ernest Lee Silvis (Plaintiffs) sued officers of
the City of Kemah Police Department (Defendants) 1 after Silvis committed
suicide in a jail cell by hanging himself with a blanket that one of the officers
gave him. Plaintiffs alleged, inter alia, that the officers were deliberately
indifferent to Silva’s serious medical needs in violation of the Fourteenth
Amendment. After limited discovery, the district court dismissed Plaintiffs’
claims based on qualified immunity. Because Plaintiffs’ complaint contains
sufficient factual allegations to state a claim for relief, we REVERSE and
REMAND.




       1 Ronald Lee Converse, the administrator of Silvis’s estate, first filed suit against the
City of Kemah Police Department and Officer James Melton in state probate court on March
25, 2015, asserting claims of negligence, gross negligence, wrongful death, and violation of
42 U.S.C. § 1983. The City and Officer Melton removed the case to federal court, Converse
filed an amended complaint adding Officers Ruben Kimball, Marcus Way, and Daniel Kirby;
Dispatcher Ann Marie Whelan; and Chief Greg Rikard as defendants. He also added Eighth
and Fourteenth Amendment claims. Sarah Monroe, the mother of Silvis’s child, moved to
intervene in the case on February 16, 2016, and the district court granted Monroe’s motion
and consolidated Converse’s and Monroe’s cases on July 20, 2016.
        The district court dismissed Plaintiffs’ Eighth Amendment and Texas Tort Claims Act
claims against all the defendants, along with Plaintiffs’ Fourteenth Amendment claims
against the City and Chief Rikard. The district court also dismissed the claims against
Officer Kirby, finding that Plaintiffs’ complaint did not include Officer Kirby in events that
led to Silvis’ suicide. Plaintiffs do not appeal any of these rulings. Therefore, this opinion
will address only the § 1983 claims against Officers Kimball, Way, Melton, and Dispatcher
Whelan based on the Fourteenth Amendment.
                                               2
    Case: 17-41234     Document: 00515450818      Page: 3    Date Filed: 06/12/2020



                                  No. 17-41234
                                         I.
      On April 11, 2014, around 12:20 a.m., 26-year-old Chad Silvis threatened
to commit suicide by jumping off a bridge in Kemah, Texas. A passerby alerted
Officer Marcus Way, and Officer Way broadcasted on his police radio that there
was a possible “jumper.” Officers James Melton and Ruben Kimball, along
with Dispatcher Anna Marie Whelan, heard the broadcast. After confirming
that Silvis was the possible jumper, Officer Way notified Dispatcher Whelan
to dispatch more units to the bridge. Officers Kimball and Melton met Officer
Way at the bridge, and, after some conversation with Silvis, Officer Melton was
able to forcefully pull Silvis off the bridge railing. The officers arrested Silvis,
and Officer Kimball drove Silvis to the Kemah jail.
      Officers Kimball and Way were present when Silvis was booked in the
jail. Officer Kimball prepared the cell and gave Silvis a blanket, but before
Silvis was allowed to enter the cell, Officer Way told Officer Kimball to take
Silvis’s shoes. After Silvis was booked, Officers Kimball, Way, Melton, and
Whelan all observed Silvis in his cell with the blanket. While in his cell, Silvis
was yelling, banging his hands against the cell door, and stating that he
“should have jumped.” During Silvis’s outbursts, Officer Melton visited Silvis
in his cell at least twice and asked him to refrain from further outbursts and
stated that “if he could be quiet for 30 minutes,” then Officer Melton would
provide Silvis the cigarette that he was requesting.         None of the officers
removed the blanket from Silvis’s cell. At around 1:44 a.m., Silvis used the
blanket to hang himself from the top bunk of the bed in his cell. The officers
did not discover his body until forty-five minutes later.
      Plaintiffs brought suit under 42 U.S.C. § 1983, claiming, inter alia, that
individual Officers Kimball, Melton, and Way, and Dispatcher Whelan were
deliberately indifferent to Silvis’s serious medical risks in violation of the
Fourteenth Amendment. Defendants moved to dismiss the complaint under
                                         3
    Case: 17-41234     Document: 00515450818     Page: 4   Date Filed: 06/12/2020



                                  No. 17-41234
Rule 12(b)(6), arguing that they were not deliberately indifferent and were
entitled to qualified immunity.     The district court denied the motion and
ordered limited discovery for “further clarification of the facts” of qualified
immunity. At a hearing, the district court explained that the purpose of the
limited discovery was to allow Plaintiffs to attempt “to be able to plead a cause
of action that survives the assertion of qualified immunity.” Plaintiffs filed an
amended complaint based on the additional discovery, and Defendants filed
another motion to dismiss. The district court granted Defendants’ motion to
dismiss based on their defense of qualified immunity.           Plaintiffs timely
appealed.
                                       II.
      We review de novo the district court’s order on a motion to dismiss for
failure to state a claim under Rule 12(b)(6). In re Katrina Canal Breaches
Litig., 495 F.3d 191, 205 (5th Cir. 2007). “To survive a motion to dismiss, a
complaint must contain sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
“A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).
      “Qualified immunity protects officers from suit unless their conduct
violates a clearly established constitutional right.” Mace v. City of Palestine,
333 F.3d 621, 623 (5th Cir. 2003). After a defendant asserts the defense of
qualified immunity, “[a] plaintiff seeking to overcome qualified immunity must
show: ‘(1) that the official violated a statutory or constitutional right, and (2)
that the right was clearly established at the time of the challenged conduct.’”
Cass v. City of Abilene, 814 F.3d 721, 728 (5th Cir. 2016) (quoting Ashcroft v.
al-Kidd, 563 U.S. 731, 735 (2011)). While “[t]he plaintiff bears the burden of
                                        4
    Case: 17-41234     Document: 00515450818     Page: 5   Date Filed: 06/12/2020



                                  No. 17-41234
negating qualified immunity” after the defendant asserts the defense, Brown
v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010), we “accept all well-pleaded facts
as true [and] view[] them in the light most favorable to the plaintiff.” Jones v.
Greninger, 188 F.3d 322, 324 (5th Cir. 1999).
                                       III.
      On appeal, Plaintiffs argue that they have pleaded sufficient facts that
allow the court to draw the reasonable inference that Defendants—Officers
Way, Melton, and Kimball, and Dispatcher Whelan—are not entitled to
qualified immunity because they were subjectively aware that Silvis was at a
significant risk of suicide and responded unreasonably to that risk by failing
to remove the blanket from Silvis’s cell, in violation of the Fourteenth
Amendment. We agree.
      A. Prong 1: Violation of a Statutory or Constitutional Right
      To overcome the officials’ qualified immunity defense, Plaintiffs must
first demonstrate that each official violated Silvis’s statutory or constitutional
right. See Jacobs v. W. Feliciana Sheriff’s Dep’t, 228 F.3d 388, 393 (5th Cir.
2000). We have repeatedly held that pretrial detainees have a Fourteenth
Amendment right to be protected from a known risk of suicide. See, e.g., id.;
Hare v. City of Corinth (Hare II), 74 F.3d 633, 639 (5th Cir. 1996). And it is
well-settled law that jail officials violate this right if “they had gained actual
knowledge of the substantial risk of suicide and responded with deliberate
indifference.” Hare II, 74 F.3d at 650; Jacobs, 228 F.3d at 393. Here, Plaintiffs
allege that Dispatcher Whelan and Officers Melton, Way, and Kimball each
had subjective awareness that Silvis was at substantial risk of suicide and that
they were each deliberately indifferent to this risk. Accepting these allegations
(discussed in greater detail below) as true, as we must, “[P]laintiffs have
cleared the first hurdle in defeating the [Defendants’] qualified immunity
defense.” Jacobs, 228 F.3d at 393.
                                        5
     Case: 17-41234       Document: 00515450818         Page: 6     Date Filed: 06/12/2020



                                       No. 17-41234
              B. Prong 2: Violation of Clearly Established Law
       The second part of the qualified immunity analysis requires us to
determine “whether the [D]efendants’ conduct was objectively unreasonable in
light of clearly established law at the time of [Silvis’s] suicide.” Id. Since at
least 1989, it has been clearly established that officials may be held liable for
their acts or omissions that result in a detainee’s suicide if they “had subjective
knowledge of a substantial risk of harm to a pretrial detainee but responded
with deliberate indifference to that risk.” Id. at 393-94 (quoting Hare II, 74
F.3d at 650); see also Flores v. County of Hardeman, 124 F.3d 736, 738 (5th Cir.
1997) (“A detainee’s right to adequate protection from known suicidal
tendencies was clearly established when Flores committed suicide in January
1990.”). The sometimes confusing relationship between these two standards—
qualified immunity’s “objective reasonableness” standard and the Fourteenth
Amendment’s “subjective deliberate indifference” standard—has been distilled
as follows: “[W]e are to determine whether, in light of the facts as viewed in
the light most favorable to the plaintiffs, the conduct of the individual
defendants was objectively unreasonable when applied against the deliberate
indifference standard.” Jacobs, 228 F.3d at 394.
       A prison official will not be held liable if he merely “should have known”
of a risk; instead, to satisfy this high standard, a prison official “must both be
aware of facts from which the inference could be drawn that a substantial risk
of serious harm exists, and he must also draw the inference.” Farmer v.
Brennan, 511 U.S. 825, 837 (1994). 2 An official shows a deliberate indifference




       2 Farmer v. Brennan analyzed deliberate indifference as applied to federal prisoners,
which is proscribed by the Eighth Amendment. See 511 U.S. at 832-37; Estelle v. Gamble,
429 U.S. 97, 104 (1976) (“[D]eliberate indifference to serious medical needs of prisoners [is]
proscribed by the Eighth Amendment.”). We have held that the State owes the same duty to
pretrial detainees under the Fourteenth Amendment as it owes prisoners under the Eighth
                                              6
     Case: 17-41234         Document: 00515450818           Page: 7     Date Filed: 06/12/2020



                                         No. 17-41234
to that risk “by failing to take reasonable measures to abate it.” Hare II, 74
F.3d at 648. We apply these principles to assess the conduct of each defendant
in turn.
                                    1. Dispatcher Whelan
       Dispatcher Whelan received the call that Silvis was on the bridge and
ready to jump, was present when Silvis was brought into custody and assisted
the officers when Silvis arrived at the station, heard Silvis say that he would
jump tomorrow when he got out of jail, and could hear Silvis banging on his
cell and yelling for medical help. These facts are sufficient to demonstrate that
Dispatcher Whelan had actual knowledge that Silvis was suicidal and still
wanted to kill himself. Therefore, Plaintiffs have “plead[ed] specific facts that
. . . allow the court to draw the reasonable inference that the defendant” had
subjective knowledge that Silvis was at a substantial risk of committing
suicide. McLin v. Ard, 866 F.3d 682, 688 (5th Cir. 2017); Hyatt v. Thomas, 843
F.3d 172, 178-79 (5th Cir. 2016); Jacobs, 228 F.3d at 394; 3 see also Linicomn v.
Hill, 902 F.3d 529, 533 (5th Cir. 2018) (explaining that when deciding a motion
to dismiss, the court must “construe the complaint in the light most favorable
to the plaintiff”).




Amendment—that is, to provide them “with basic human needs, including medical care and
protection from harm, during their confinement.” Hare II, 74 F.3d at 639, 650.
       3 We note that Hyatt v. Thomas and Jacobs v. West Feliciana Sheriff’s Department

were decided at the summary judgment phase. We have criticized defendants for arguing
that cases dismissed on summary judgment supported dismissal of their cases at the
pleadings stage. See Littell v. Houston Indep. Sch. Dist., 894 F.3d 616, 629 n.8 (5th Cir. 2018);
Drake v. City of Haltom City, 106 F. App’x 897, 900 (5th Cir. 2004). We employ the inverse
principle here—we rely on cases that survived summary judgment to illustrate that this case
passes the lower threshold at the pleading stage. Moreover, we rely on only the factual
similarities in Hyatt and Jacobs to aid in considering Plaintiffs’ claims, which does not, of
course, alter Plaintiffs’ burden at the pleading stage to simply allege “sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft, 556
U.S. at 678 (quoting Twombly, 550 U.S. at 570).
                                                 7
     Case: 17-41234    Document: 00515450818      Page: 8   Date Filed: 06/12/2020



                                  No. 17-41234
       Dispatcher Whelan’s subjective awareness of the risk is, of course, not
the end of our inquiry. We next evaluate whether Plaintiffs have sufficiently
pleaded that Dispatcher Whelan deliberately disregarded this risk. As the
Supreme Court explained in Farmer, “prison officials who actually knew of a
substantial risk to inmate health or safety may be found free from liability if
they responded reasonably to the risk, even if the harm ultimately was not
averted.” 511 U.S. at 844.
       Dispatcher Whelan, as do all of the Defendants, argues that she escapes
liability because she did not subjectively intend to harm Silvis or to allow Silvis
to harm himself.      All of the Defendants claim that they could not be
deliberately indifferent because they did not want Silvis to die, evidenced by
the fact that they rescued Silvis from jumping off of a bridge before bringing
him to the jail.      This misconstrues the deliberate indifference inquiry.
Deliberate indifference requires that the officers knew of the substantial risk
that Silvis would die or seriously injure himself—they did not have to know
that Silvis actually would die, and certainly did not have to intend or want him
to die. See Farmer, 511 U.S. at 835; Hare II, 74 F.3d at 648. The Supreme
Court has been explicit that deliberate indifference “is satisfied by something
less than acts or omissions for the very purpose of causing harm or with
knowledge that harm will result.” Farmer, 511 U.S. at 835; id. at 839-40
(“[S]ubjective recklessness as used in the criminal law is a familiar and
workable standard . . . and we adopt it as the test for ‘deliberate
indifference.’ ” ).
       Here, Plaintiffs have alleged that all four Defendants: (1) “were taught
at the academy and field training not to give suicidal inmates blankets and to
monitor suicidal inmates frequently”; (2) “were given written policies by the
City of Kemah not to give suicidal inmates blankets and to monitor suicidal
inmates frequently”; (3) “were aware of several media reports of inmates dying
                                        8
     Case: 17-41234       Document: 00515450818         Page: 9    Date Filed: 06/12/2020



                                      No. 17-41234
of suicides using bedding in jails”; and (4) “were aware jail suicide was the
leading cause of death in Texas jails and that bedding hanging was the most
frequent method of suicide.” And though Dispatcher Whelan was not the one
to give Silvis the blanket, Plaintiffs allege that Dispatcher Whelan observed
Silvis in his cell with the blanket, knowing that the blanket could be a tool for
committing suicide, yet did not remove the blanket from the cell or take actions
to monitor Silvis.
       In a case closely analogous to this one, Jacobs, we held that an officer
was not entitled to summary judgment on qualified immunity grounds, even
though it was not the officer’s decision to provide the detainee with a blanket,
because he observed the detainee lying on the bunk when she had the sheet, 4
knew that suicidal detainees should not be provided with loose bedding yet did
not take the bedding away, and failed to check on the detainee as frequently
as he was supposed to. 228 F.3d at 397-98. “Given [the officer’s] . . . disregard
for precautions he knew should be taken,” we concluded that a reasonable jury
could conclude that he was deliberately indifferent to the detainee’s risk of
harm. Id. at 398.
       The only apparent difference between this case and Jacobs is that, in
Jacobs, another detainee had previously committed suicide in that same cell
under similar circumstances, yet officers continued to house suicidal inmates
in that cell without removing the cell’s “tie off points” 5 and even though the cell
had blind spots. Id. at 395. But this distinction speaks only to the degree, not




       4 Though another officer had ordered that the detainee be given a blanket, unknown
personnel supplied the detainee with a sheet, which she ultimately used to hang herself.
Because any loose bedding—whether it be a sheet or a blanket—provides a means for suicidal
detainees, this fact was immaterial to our analysis. See Jacobs, 228 F.3d at 391, 398.
       5 As the name suggests, tie-off points are places to tie a ligature for the purpose of

hanging. See CHRISTINE TARTARO, SUICIDE AND SELF-HARM IN PRISONS AND JAILS 58 (2d ed.
2019) (explaining how and why inmates most often commit suicide with loose bedding).
                                             9
    Case: 17-41234       Document: 00515450818          Page: 10     Date Filed: 06/12/2020



                                       No. 17-41234
the occurrence, of unreasonable behavior. We have never held, and we will not
now suggest, that multiple suicides must occur in the same cell before a jail
official is required to take preventative measures. The proper inquiry, then, is
whether the jail guards had the subjective knowledge that the bedding posed a
substantial risk of suicide, not how the guards obtained that knowledge. See
id. at 394. Here, Plaintiffs have alleged that: (1) Dispatcher Whelan had
observed media reports concerning inmates who had committed suicide by
hanging themselves with their blankets and had been trained not to give
suicidal inmates loose bedding for this exact reason; and (2) the cell visibly
contained a tie-off point on the top part of the bunk bed. Just as the officer in
Jacobs, 6 Dispatcher Whelan knew that Silvis was at a substantial risk of
committing suicide and had a means of doing so with the loose bedding she
knew he should not have been given, yet she “fail[ed] to take reasonable
measures to abate” the risk, demonstrating deliberate indifference. Hare II,
74 F.3d at 648.
                                     2. Officer Melton
       Officer Melton pulled Silvis off the bridge, interacted with Silvis several
times after he was placed in jail, and heard Silvis banging on his cell and
yelling that his wrist hurt, that he should have jumped, and that he wanted a
nurse. Based on these facts, a jury could reasonably find that Officer Melton


       6 In Jacobs, there was a third officer who we found was entitled to qualified immunity.
Though that officer failed to perform regular checks on the detainee, he had only been on the
job for six months and had been following the direct orders of a superior officer—who had
twenty years’ experience and was more familiar with the suicide risks—when he placed the
detainee in that particular cell and allowed her to have a blanket and towel. Accordingly, we
determined that “[i]n light of his more limited knowledge, and the fact that the orders he
received from his two superiors were not facially outrageous, [the officer] acted reasonably in
following them” and was entitled to qualified immunity. Jacobs, 228 F.3d at 398. Here, there
is no suggestion that any of the Defendants lacked the experience or training to have fully
appreciated the risks posed by loose bedding when given to a suicidal inmate. Moreover,
there is no suggestion that any of the Defendants lacked the autonomy to remove the loose
bedding from the cell or otherwise take actions to protect Silvis from the risk of harm.
                                             10
   Case: 17-41234     Document: 00515450818       Page: 11   Date Filed: 06/12/2020



                                  No. 17-41234
also had subjective knowledge that Silvis was at risk of committing suicide.
See Hyatt, 843 F.3d at 178.
      In addition to having all of the training and knowledge that Dispatcher
Whelan had concerning inmates committing suicide with loose bedding and
witnessing Silvis in his cell with the blanket he should not have had, Officer
Melton also failed to intervene in Silvis’s suicide because he was streaming
television shows instead of monitoring the video of Silvis’s cell. Again, Jacobs
informs of the clearly established law concerning objectively reasonable, or
unreasonable (as the case may be), behavior. In Jacobs, we took special notice
of the fact that officers allowed more than forty-five minutes to pass between
checking on the inmate they knew to be suicidal, allowing her enough time to
use her loose bedding to commit suicide. Jacobs, 228 F.3d at 391 (“What is clear
is that as many as 45 minutes elapsed from the time a deputy last checked on
Jacobs to the time she was discovered hanging from the light fixture in the
detox cell.”). Here, accepting the Plaintiffs’ facts as true, Officer Melton knew
that Silvis was at a substantial risk of committing suicide, observed that Silvis
had been issued a blanket he wasn’t supposed to have, failed to remove that
blanket, and failed to monitor Silvis as he was supposed to. Officer Melton was
not even expected to physically approach Silvis’s cell; he was just asked to move
his eyes from one television screen to another. Yet forty-five minutes passed
between Silvis’s death and officers discovering his body.         Plaintiffs have
plausibly alleged that, by failing to take simple and reasonable precautions,
Officer Melton displayed deliberate indifference to the risk of harm to Silvis.
                                 3. Officer Way
      Officer Way was present when Silvis was on the bridge, instructed
Officer Kimball to remove Silvis’s shoes before locking his cell, and heard Silvis
banging on his cell and yelling that his wrist hurt, that he should have jumped,
and that he wanted a nurse. Again, these facts are sufficient to demonstrate
                                       11
   Case: 17-41234     Document: 00515450818        Page: 12   Date Filed: 06/12/2020



                                    No. 17-41234
the officer’s subjective knowledge that Silvis was at a substantial risk of
committing suicide. See Hyatt, 843 F.3d at 178 (concluding that official “was
subjectively aware of a substantial risk that [detainee] would attempt to
commit suicide” where official knew about recent suicide attempt, was
informed by another that detainee was suicidal, and abstained from issuing
detainee certain items due to his history of suicide attempts).
      Plaintiffs have satisfied the threshold for alleging that Officer Way was
deliberately indifferent to Silvis’s risk of committing suicide for the same
reasons as Dispatcher Whelan and Officer Melton.              He knew Silvis was
suicidal; he knew suicidal detainees should not be given loose bedding because
they can use the bedding to harm themselves; he escorted Silvis into the cell
with the blanket but did not take it away; and he failed to regularly check on
Silvis. Based on these facts, Plaintiffs have satisfied their burden. See Jacobs,
228 F.3d at 397-98.
      Though it may be tempting to suggest that Officer Way’s behavior was
not unreasonable because he at least directed Officer Kimball to remove
Silvis’s shoes before locking him in the cell (removing the danger posed by
shoelaces), we have previously held that taking some reasonable precautions
does not mean the officer, on the whole, behaved reasonably. See id. at 395-
96. In Jacobs, we observed that one officer “did not completely ignore [the
detainee’s] suicidal condition, and in fact instituted some preventative
measures.” Id. at 395. “However,” we held, “those measures [were not] enough
to mitigate his errors.” Id. And, as was the case here, the inadequacies of
placing the detainee in a cell with tie-off points “became even more inadequate”
when the officer locked the detainee in the cell with loose bedding. Id. at 396.
On the whole, Plaintiffs have alleged sufficient facts to demonstrate that
Officer Way’s behavior “was objectively unreasonable in light of his duty not to
be deliberately indifferent.” Id.
                                        12
    Case: 17-41234       Document: 00515450818         Page: 13     Date Filed: 06/12/2020



                                      No. 17-41234
                                   4. Officer Kimball
       Officer Kimball was present when Silvis was on the bridge, heard Silvis
say he should have jumped and “Let’s do it again tomorrow,” removed Silvis’s
shoes before locking the cell, and heard Silvis banging on his cell and yelling
that his hand hurt, that he should have jumped, and that he wanted a nurse.
As with the other three defendants, Plaintiffs have alleged sufficient facts to
demonstrate that Officer Kimball was subjectively aware of the risk of suicide
Silvis faced. See Hyatt, 843 F.3d at 178.
       Officer Kimball, per Plaintiffs’ allegations, was the one who prepared
Silvis’s cell and gave him a blanket, despite his knowledge and training
regarding suicidal detainees. This situation is on all fours with Jacobs where
we declined to grant an officer qualified immunity at the summary judgment
stage because he knew the detainee had attempted suicide at least once before,
regarded the detainee as being at risk for suicide at all times of her detention,
and yet still provided her with loose bedding. 228 F.3d at 396. Unlike in cases
where we have found that the officer was not deliberately indifferent, Silvis
never indicated that his suicidal ideation had subsided, see Flores, 124 F.3d at
738-39, nor did Officer Kimball have reason to believe Silvis would not be able
to use the blanket to commit suicide, see Hare v. City of Corinth (Hare III), 135
F.3d 320, 329 (5th Cir. 1998).           Here, all of Officer Kimball’s knowledge,
training, and experience of Silvis indicated that Silvis was at risk of suicide
and could use loose bedding to make that risk a reality. 7 Yet, Officer Kimball



       7 Defendants argue that Officer Kimball did not have knowledge of this risk because
Officer Kimball concluded that Silvis was “not serious” about committing suicide. We
disagree. “Whether a prison official had the requisite knowledge of a substantial risk is a
question of fact subject to demonstration in the usual ways, including inference from
circumstantial evidence.” Farmer, 511 U.S. at 842. A jury could infer from Officer Kimball’s
actions, like removing Silvis’s shoes, that he had the requisite knowledge that Silvis was at
a serious risk of suicide. See Hyatt, 843 F.3d at 178 (despite detainee’s statement that he
was not presently considering suicide and officer’s statement that he did not consider
                                             13
    Case: 17-41234        Document: 00515450818          Page: 14     Date Filed: 06/12/2020



                                       No. 17-41234
provided him with a blanket. Accordingly, Plaintiffs have plausibly alleged
that Officer Kimball acted with deliberate indifference toward Silvis’s
substantial risk of suicide.
                                             ***
       At this stage, we do not determine what actually is or is not true; we only
ask whether Plaintiffs’ plausible allegations state a claim. Here, Plaintiffs
allege that Defendants knew through multiple sources—their academy and
field training, the City’s written policies, and media reports—that bedding
posed a substantial risk to suicidal detainees. If Plaintiffs can offer proof to
substantiate these allegations (which they do not have to do yet at this stage),
they will meet their burden of demonstrating that the Defendants were
objectively unreasonable in light of their duty to not act with deliberate
indifference. See Jacobs, 228 F.3d at 395-96; cf. Hyatt, 843 F.3d at 176, 178-
79 (finding that officer responded reasonably to a known substantial risk of
suicide where she “withheld . . . the most obvious means for self harm”—a thin
sheet).
       Because Plaintiffs’ allegations plausibly state a claim for relief, the
district court erred in granting the motion to dismiss. 8 The judgment of the



detainee to be a suicide risk, jury could draw the inference that officer was subjectively aware
of the risk of harm based on his taking precautions like declining to issue items typically
given to detainees and instructing other officers to keep an eye out for suspicious behavior).
        8 Though not the basis of our ruling, we note that the district court seems to have

confused our procedure regarding limited discovery in qualified immunity cases. See Backe
v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012) (“[T]his court has established a careful
procedure under which a district court may defer its qualified immunity ruling if further
factual development is necessary to ascertain the availability of that defense.”). Here, the
district court initially “den[ied] the Defendants’ Rule 12(b)(6) motion on the issue of the
qualified immunity,” explained that it was “unable to rule on the qualified immunity defense
. . . without further clarification of the facts,” and ordered limited discovery. Despite
Defendants’ suggestion that the fact issues that remained after limited discovery should be
resolved on a motion for summary judgment, the court directed Plaintiffs to file an amended
complaint and Defendants to file a motion to dismiss. The court explained its understanding
that Fifth Circuit caselaw allowed the limited discovery so that plaintiffs could sufficiently
                                              14
    Case: 17-41234       Document: 00515450818          Page: 15     Date Filed: 06/12/2020



                                       No. 17-41234
district court is therefore REVERSED and the case REMANDED for further
proceedings consistent with this opinion.




plead their case and “get . . . past 12(b)(6), if you can,” and therefore a motion for summary
judgment was not appropriate after limited discovery. A motion for summary judgment is,
however, perfectly appropriate after limited discovery. See Schultea v. Wood, 47 F.3d 1427,
1433-34 (5th Cir. 1995) (en banc) (noting that after allowing limited discovery, “the court can
again determine whether the case can proceed and consider any motions for summary
judgment under Rule 56”); Griffin v. Edwards, 116 F.3d 479 (5th Cir. 1997) (affirming the
denial of a motion to dismiss “without prejudice to the rights of the public defendants to move
for summary judgment on the grounds of qualified immunity at a later date, after such
limited discovery as the district court may deem necessary to determine whether a genuine
issue exists as to the illegality of the public defendants’ conduct”).
                                             15